DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rowitsch et al. [US2007/0224395, of record, previously cited, “Rowitsch”] in view of Quick et al. [US4900594, newly cited].
Rowitsch discloses a method of making an article comprising the steps of: (a) providing a first substrate having a first and a second side (paragraphs 0049, 0052); (b) preparing an adhesive composition by combining (i) an emulsion-based polymer, wherein Rowitsch discloses polyvinyl acetate, polyvinyl acetate copolymers, and vinyl acetate-ethylene copolymers (paragraph 0023-24); (ii) a plurality of expandable microspheres, wherein the microspheres is present in the adhesive composition in a volume of about 10 V/V% to about 50 V/V% (paragraph 0030, 0042); (c) applying the adhesive onto the first side of the first substrate (paragraph 0049); (d) providing a second substrate having a first and a second side (Rowitsch discloses adhesive can be applied to the surface of only one substrate before the two substrates are joined 
With respect to the requirement of coalescing the adhesive by applying heat or radiation after the contacting step, Rowitsch discloses wet bonding (paragraph 0050). One of ordinary skill would appreciate wet bonding includes using a wet adhesive, and contacting the surface to be bonded while the adhesive is still wet, which require a coalescing of the adhesive after the substrates contacted together with the adhesive there between. Rowitsch also discloses the adhesive can be a thermoset which implies the adhesive is heated (paragraph 0024). Quick is cited provide evidence of what one of ordinary skill would appreciate wet bonding includes.  Quick discloses bonding with a wet bond laminating machine and process (column 3, lines 13-19; column 3, lines 43-55). Quick discloses a wet bonding process wherein a wet adhesive is located between the substrates to be bonded, and after brining the substrates together with the adhesive there between, the adhesive is heated in a hot air oven (column 3, lines 43-55). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rowitsch by coalescing the adhesive by heating after the contacting step as taught by Quick in order to ensure the wet adhesive is solidified and a joint is formed between the materials being bonded. 
With respect to claim 2, Rowitsch discloses the adhesive composition further comprises a second plurality of expandable microspheres (Rowitsch discloses a plurality of microspheres a first portion can be considered a first plurality and a second portion can be considered a second plurality, and Rowitsch discloses additional particles, paragraphs 0030, 0039). 

With respect to claims 6 and 7, Rowitsch discloses various materials for each substrate including thin and flat substrates, fiberboard, kraft paper, coated paper and flat paper suitable for a film liner and films (paragraph 0052).  
Claims 4-6, 8, 11-13, 15-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowitsch, Quick, and further in view of Nakaji [JP9-164621, of record, previously cited].
Rowitsch as modified discloses a method of making an article. Applicant is referred to paragraph 3 for a detailed discussion of Rowitsch as modified. Rowitsch discloses applying an adhesive but does not disclose applying a pattern.  
Nakaji discloses a method of laminating paper to form an insulated container packaging (paragraphs 0003-4). Nakaji discloses applying an adhesive layer (3) that is expandable in a pattern such as a dot, stripe or spiral (paragraph 0009). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rowitsch by using applying the adhesive in a pattern such as dot stripe or spiral as taught by Nakaji in order to ensure a sufficient amount of adhesive is applied to form a strong bond while preventing excessive and wasted adhesive. 
With respect to claim 5, Nakaji discloses direct heating of the adhesive (paragraph 0004-5). 
With respect to claim 6, Nakaji discloses the bonding paper and fiber board (paragraph 0005). 

With respect to claims 11-12, Rowitsch discloses the adhesive is a thermoset which implies setting the adhesive with heat (paragraph 0024).
With respect to claim 13, applicant is referred to the discussion above, additionally, Nakaji discloses forming a multilayer substrate package, wherein the substrates are substantially flat (paragraphs 0003-4). 
With respect to claim 15, Rowitsch discloses applying the adhesive with the particles unexpanded (paragraph 0030), and Nakaji discloses expanding the plurality of expandable agents after bonding (paragraphs 0004-5, 0016). 
	With respect to claim 16, Rowitsch discloses the adhesive is a thermoset which implies setting the adhesive with heat (paragraph 0024).
	With respect to claim 17, applicant is referred to the discussion above. Rowitsch and Nakaji discloses substrates that are substantially flat, and Nakaji discloses a multilayer substrate package. 
	With respect to claim 19, Nakaji discloses applying an adhesive layer (3) that is expandable in a pattern such as a dot, stripe or spiral (paragraph 0009). 
	With respect to claim 20, applicant is referred to the discussion above. Rowitsch and Nakaji discloses substrates that are substantially flat, and Nakaji discloses a multilayer substrate package. Nakaji discloses the adhesive is applied in dots or stripes. 
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowitsch, Quick, Nakaji, and further in view of Swan, Jr. [US4038762, of record, previously cited, “Swan”]. 

Swan discloses a composition with expandable microbeads. Swan discloses it is advantageous to expand the microbeads by subjecting them to heat by the application of radiofrequency (column 14, lines 41-45; column 17, lines 11-41). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rowitsch by applying radio frequency radiation as taught by Swan in order to ensure rapid and uniform expansion of the microspheres. 
Claims 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowitsch, Nakaji, and further in view of Babinsky et al. [US2012/0043373, of record, previously cited, “Babinski”]. 
Rowitsch as modified discloses a method of making an article. Applicant is referred to paragraph 4 for a detailed discussion of Rowitsch as modified.  Rowitsch discloses an adhesive but does not disclose the moisture content. 
Babinski discloses a container packaging. Babinski discloses an adhesive between paper layers of the packaging, wherein the adhesive layer maintains a moisture content of 10 to 15% (paragraph 0047). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rowitsch by using an adhesive with a moisture content of at least 10% as taught by Babinski in order to ensure sufficient wetting of the 
Response to Arguments
Some of applicant’s arguments, filed 1/22/2021, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Quick. 
Applicant’s argument that claim 1 has been limited to non-rubbery macromolecular materials is not commensurate with the scope of the claims.  Claim 1 recites polyvinyl acetate, polyvinyl acetate copolymer and vinyl acetate-ethylene copolymer as potential materials, and each of these options is disclosed by Rowitsch (paragraph 0024). 
Applicant argues Rowitsch’s adhesive must be applied on both substrates.  This argument is not accurate. Rowitsch explicitly recites a one way adhesive, where the adhesive is applied to only one substrate (paragraph 0050).  Rowitsch does not require the adhesive is applied to both substrates, and explicitly discloses an embodiment where the adhesive is only applied to one substrate. 
Applicant argue Rowitsch is directed toward contact adhesives. Rowitsch discloses contact adhesives, but does not require contact adhesives. Rowitsch also discloses wet-bonding one way adhesives (paragraph 0050).  Rowitsch is clear in describing the adhesive as suitable for both contact adhesives as well as wet-bonding (abstract, paragraphs 0049-50, 0053).  Contact bonding and wet bonding are two different types of bonding, the requirements of contact bonding would be different from the requirements of wet bonding. 
Applicant argues Rowitsch fails to disclose coalescence of the adhesive after contacting the substrates together.  One of ordinary skill would appreciate coalescence of the adhesive would take place after contacting the substrates together in wet bonding, as the adhesive is required to be wet. In any event, newly cited Quick discloses a wet bonding process and provides evidence that one of ordinary skill would understand a wet bonding process includes a wet adhesive that is heated after contact of the substrates.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 3, 2021